                        UNITED STATES DISTRICT CO URT
                        SOUTHERN DISTRICT O F FLO RIDA

                        CASE NO . 18-60337-CR-MARTINEZ

UNITED STATES O F AM ERICA,

VS.

JOAQ UIN ANTHO NY ZAPATA,

                   Defendant.
                                       /


                                DETENTIO N O RDER
      THIS MATTER cam e before the Coud upon the Governm ent'sm otion to detain the

defendant,Joaquin AnthonyZapata,priorto trialand untilthe conclusion thereof. Having

received evidence and heard argum entofcounsel,the Coud hereby GRANTS the m otion

and enters its written findings of fact and statem ent of reasons for the detention in

accordance with the provisionsof18 U.S.C.j 3142(i).
A.    INTRO DUCTIO N

      O n Decem ber 17,2018, the Court held a hearing to determ ine w hether any

condition orcom bination ofconditions ofrelease willreasonably assure the appearance

ofthe defendantas required and the safety ofany person and the com m unity. 18 U.S.C.

j3142(f).Based uponthe IndictmentoftheGrandJury,see UnitedStatesv.Hudado,779
F.2d 1467,1479 (11th Cir.1985),the Coud finds probable cause thatthe defendant,
Joaquin Anthony Zapata,comm itted offenses underchapter77 (ofTitle 18)forwhich a
m axim um term of im prisonm ent of 20 years or m ore is prescribed, 18 U.S.C.

j 3142(e)(3)(E). Thisfinding gives rise to a rebuttable presumption thatno condition or
combination of conditions of release will reasonably assure the appearance of the
defendantas required and the safetyofthe com m unity. I
                                                      J..Assum ing,arcuendo,thatthe
                                                         .




defendanthas com e forward w ith sufficientevidence to rebutthe statutory presum ption,

the presum ption 'rem ains in the case as an evidentiary finding m ilitating againstrelease,

tobeweighled)alongwithotherevidence.''UnitedStatesv,Quadermaine,913F.2d 910,
916 (11th Cir. 1990)*
                    , United States v. King,849 F.2d 485,488 (11th Cir, 1988).
Throughoutthisproceeding,the burdenofpersuasion is uponthe Governmentto establish

bya preponderance oftheevidencethatthe defendantposes a risk offlightand/orbyclear

                                                            ty. 1j=.at489*
and convincing evidence thathe poses a dangerto the com m uni        ..  ,18 U.S.C.
j 3142(f). ln determining whetherthe Governmenthas metits burden by the requisite
standard ofproof,this Courtm usttake into accountthe factors enumerated in 18 U.S.C.

j 3142(g).
B.     FINDING S O F FACT

       1.    The defendantis charged with the follow ing offenses:conspiracyto com m it

sextraffickingofchildren,inviolationof18U.S.C.j1594(c),
                                                      'andsextraffickingofchildren,
inviolationof18U.S.C.j 1591(a)(1),(b)(2),and (c).Therefore,the defendantischarged
withoffensesthatinvolve a minorvictim and thatare,bystatutory definition,''
                                                                          crimejslof
violence.''l 18 U.S.
                   C.j 3142(g)(1).
       2.    The Coud received credible evidence that the defendant com m itted the

offenses with which he has been charged. M ore specifically,the case agentadopted the

FactualProffer(DE 13)filed bytheGovernmentashisdirectexam inationtestimony.The



      Asfelonyoffensesthathavebeencodifiedwithinchapter77(ofTitle 18),sections
1591and 1594aredefinedbystatuteas''crimels)ofviolence.''18 U.S.C.j3156(a)(4)(C).
                                            2
contentofthat FactualProfferwas not im peached,contradicted,or rebutted,and the

undersigned accepts the facts setfodh in thatProfferas true forpurposes ofthis bond

determ ination. According to the Proffer:

      1.     On February 10,2018,BSO deputies responded to a callatBudgetel
      Inn Iocated in Pom pano Beach,Florida.Atthe room the officers m etM inor
      A,a 15yearoIdjuvenilewhoadvisedthatshe had beenstaying inthe room
      (with)(MARIA)GONZALEZ,foroneweek.zMinorA statedthatGONZALEZ,
      w ho has known M inorA since M inorA was a baby,had introduced herto
      prostitution'
                  !specifically,the previous nightGO NZALEZ had supplied M inor
      A with marl
                juana and had compelled herto have sexualintercourse with
      three di
             fferentm ales in exchange form oney.

      2.     Officers observed that the hotel room was ridden with used
      contraceptives and contraceptive wrappers. GO NZALEZ adm itted thatshe
      had sexualintercourse in exchange form oney. Surveillance ofthe exterior
      ofthe hotelroom revealed thatten ormore males visited the room in (a)
      short period of time. Fudherm ore, GO NZALEZ was observed, in the
      surveillance cam eras,engaging in sexualactivity with m ultiple m ales in the
      presence ofM inorA.

      3. Atthattim e,G ONZALEZ was taken into custody on state charges.
      G ONZALEZ'S iphone was observed to have m ultiple text messages from
      differentnum bers inquiring whetherGO NZALEZ wasavailable.The nature
      ofthe m essages is highly indicative thatthey were from m ales attem pting to
      arrange a tim e to engage in sexualintercourse in exchange for m oney.
      Additionally,GO NZALEZ had severalm issed calls and textm essages from
      a person named ''KIKI,''who was Iateridentified as (JOAQUIN)ZAPATA.
      ZAPATA,who was GO NZALEZ'Sstepbrother,was asking via the m essages
      w hether''she wasdone''and whethershe wentto AMSCOT,w hich isa store
      thatprovides financialservicessuch as check cashing and cash advances.

      4.     Records held by BudgetelInn revealthatZAPATA had rented room
      121 from February 3,2018 through February 8,2018 and room 111 from
      February 9,2018 through February 1O,2018,providing his Florida driver's
      Iicense as proofofidentification. During hertim e atthe Budgetel,MinorA
      saw ZAPATA atleastonce a day. Officers Iaterlearned thatZAPATA was
      also responsible for obtaining the crypto currency to pay for the



        M inorA is M aria Gonzalez's half-sister. Joaquin Zapata knows M inorA as
Gonzalez's Iittle sister.
                                            3
      Backpage.com advedisements.3 Post-M iranda,M PATA advised that he
      had known G ONZALEZ forten years,and thatshe had ''directm essaged''
      him via his Instagram in January 2018 seeking help w ith the operation.

      5.    O n February 28,2018,M inorA's m otheradvised Iaw enforcem ent
      thatshe had viewed a video ofM inorA perform ing oralsex on a black m ale
      (Iateridentified asIALVAROIVALDEZIwhiIeGONM LEZwaSdancinginthe
      background. VALDEZ posted the video on Instagram .

      6.       On April26,2018,Iaw enforcem entexecuted a state arrestwarrant
      for VALDEZ, who was found to be in possession of an iphone.
      Post-M iranda,VALDEZ advised thathis iphone was used to take the video
      of him receiving oralsex from M inor A. VALDEZ stated thatthe video
      rem ained on his phone. He stated that he believed G ONZALEZ had
      l'direct-m essaged''him via Instagram to arrange the encounterwith M INOR
      A.

      7.     OnApril27,law enforcem entobtained a searchwarrantforvALDEz's
      iphone. Upon reviewing the digitalcontents ofVALDEZ'S iphone,officers
      observed videos depicting M inor A perform ing oral sex on VALDEZ.
      Additionally,Iaw enforcem entalso recovered videos ofM inorB perform ing
      oralsex on VALDEZ. Fudherm ore,law enforcem entretrieved m essages
      VALDEZSenItJMinorBwhereinhethreatenedtoexpose herand release her
      pornographic videos ifshe didn'tm eetwith him again. VALDEZ did indeed
      posta video ofM INO R B perform ing oralsex on him aftershe refused to
      m eetwith him .

FactualProfferIN 1-7 (DE 13).
      The Governm ent proffered thatifthe defendantwere convicted of the charged

offenses,he would face a mandatory m inim um sentence of10 years'im prisonm entasto

Count 1 and as to Count2. The defendant's advisory G uidelines would be 97 to 121

months'imprisonment. 18 U.S.C.j 3142(g)(2).
      3.    The pedinenthistory and characteristics ofthe defendantare significantto
this Coud's assessm entofhis candidacy forbond. The defendantwas born in M iam i



        According to the Government,Zapata placed the Backpage ads,which included
photographs,forb0th G onzalez and M inorA .
                                         4
(Florida)23yearsago and isa lifelong residentofthe community.SinceAugust2018,he
has been residing ata rented apadmentin CoralSpringswith hisgirlfriend.The defendant

advised that his m other,his father, his grandm other, and his siblings reside in the

com m unity as well.

      The defendanttold PretrialServices that he has been em ployed pad-tim e ata

barbershop,earning approximately $250 permonth. His Ione assetis a 1998 vehicle
valued at$500. 18 U.S.C.â 3142(g)(3)(A)and (B).
      4.     The Courtreceived evidence concerning the nature and seriousness ofthe

dangerto the com m unity thatwould be posed by the release ofthis defendant. The

defendanthad a m anagerialrole in a sextrafficking operation involving a ls-yearoId girl,

as wellas an adultprostitute, He notonly posted the ads forGonzalez and forM inorA,

who he knew as Gonzalez's Iittle sister,buthe also rented the hotelrooms and collected

the moniesthatthe females earned. 18 U.S.C.â 3142(g)(4).
      5.     The Courtdeclines to find thatno condition orcom bination ofconditions of

releasewillreasonablyassurethe defendant'sappearance attrial.18 U.S.C.j 3142(e).
      6.     The Court specifically finds by clear and convincing evidence that no

condition orcom bination ofconditions ofrelease willreasonably assure the safety ofany

otherperson and the community. 18 U.S.C.j 3142(e).
C.    STATEM ENT O F REASO NS FOR DETENTION

      1.     Based upon the above findings offact,this Coud cannotconclude thatthe
release ofthis defendanton bond priortotrialwould presentan unreasonable risk offlight.

Al
 though the defendantdoesface a lengthyprospective sentence,he is a lifelong resident

ofthe com m unityw ith extensive fam ilialand em otionalties. Fudherm ore,he has no adult

                                           5
crim inalrecord.
             Based uponthe above findings offact,this Coud concludes thatthe release

ofthis defendanton bond priorto trialwould presentan unreasonable dangerto persons

and to the com m unity.The defendanthad a m anagerialrole in a sex trafficking operation

involving a ls-yearoId girl,aswellas an adultprostitute. He notonly posted the ads for

Gonzalez and forM inorA,who he knew as Gonzalez's fittle sister,buthe also rented the

hotel room s and collected the m onies that the fem ales earned. lndeed, but for the

defendant's crim inalacts,M inorA would nothave been sexually trafficked. Accordingly,

this defendantconstitutes a dangerto the com m unity.

D.    DISPO SITION
      Being fullyadvised,the coud herebyo RDERs thatthedefendant,JoaquinAnthony

Zapata,be detained priorto trialand untilthe conclusion thereof.

      The Coud fudherORDERS:
             Thatthe defendantbe com m itted to the custodyofthe Attorney Generalfor

confinem entin a corrections facility separate,to the extent practicable,from persons

awaiting orserving sentences orbeing held in custody pending appeal;
      2.     That the defendant be afforded reasonable oppodunity for private

consultation with counsel;and




                                           6
      3.     That,on orderofa coud ofthe United Statesoron requestofan attorneyfor

the Governm ent,the person in charge ofthe corrections facility in which the defendantis

confined deliver the defendant to a United States m arshal for the purpose of an

appearance in connection with a coud proceeding.

      DONEANDORDEREDatFodLauderdal
                                 e,Flori
                                       dathi
                                           s I9$Z dayofDecember
2018.




                                        BARRY S.   TZER
                                        UNITED STA S MAG I TRATE JUDG E




Copies to:

Hon.Jose E.Madinez
United States DistrictJudge

AlIcounselofrecord

United States M arshal

United States PretrialServices
